Title: To Benjamin Franklin from William Gordon, 4 February 1779
From: Gordon, William
To: Franklin, Benjamin


My dear Sir
Jamaica Plain Feby 4. 1779
I must pray you, amidst the multiplicity of important business that is continually crowding in upon you, to pay an attention to the enclosed (of consequence to Mr Parker) so far as to forward it by a speedy & safe conveyance. It relates entirely to his ship.

Mr Deane has been imprudently making a bustle, & spreading uneasiness. His publication in the beginning of a campaign instead of the winter might have done an irreparable damage. Men of sense I think will deem him imprudent; I am mistaken or it will not redound much either to his popularity or credit.
Too much paper & too little hard money has been an amazing damage to us. A loan must be obtained if possible, that so by drawing for the merchants at a high exchange we may sink a considerable part of our currency. There have been appearances in our army akin to what were in the old England civil wars; but its being composed of troops from different States will prove our security, were any ambitious designing men to form dangerous projects. The astonishing prices of all articles increase our difficulties considerably: but the wisdom of Congress & the assistance of France will I hope furnish a remedy for this evil. We are wishing to hear good news from Count D Estaing, & also from Europe, & among the rest that arrives may there be an account of your & your colleagues health & successful negotiations. [torn: five or six letters missing] no particular news in this quarter. Friends in general are well, which you will [torn: be] glad to hear of. Pray my respects to Mr Adams.
With much esteem I am your very humble servant & sincere friend
William Gordon
 
Addressed: His Excellency Dr Benjamin Franklin / Paris
Notation: Wm. Gordon Feb 4 79
